Citation Nr: 0936234	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  03-12 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
both directly related to service and as due to exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1965 to June 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied entitlement to service 
connection for peripheral neuropathy, both as directly 
related to service and as due to Agent Orange exposure.

The Veteran was sent a July 2003 letter, informing him that a 
hearing was scheduled for November 7, 2003.  The letter was 
returned and it was noted the Veteran had been released from 
custody.  Another letter was sent to his new address on 
record, again informing him of his hearing date.  This letter 
was not returned.  The Veteran did not respond to this 
letter, and did not report to his hearing.  As such, his 
request for a hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(e) (2008).  

This appeal was remanded in December 2004 for additional 
development; it is again before the Board for further 
appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

This case was remanded in December 2004, in part, to provide 
the Veteran with a VA examination to determine the nature, 
extent and etiology of his claimed peripheral neuropathy.  
The Veteran was incarcerated at a maximum security prison at 
the time, but it was noted in his claims file that he was to 
be released in December 2006, and that an examination would 
be completed upon his release.  Notice letters were sent to 
the Veteran in December 2008 and March 2009, at his most 
recent address of record.  These letters informed him of the 
efforts the AMC had made in obtaining records and that he 
would be provided a VA examination in connection with his 
pending appeal; however, these records were returned as 
undeliverable.  In an August 2009 letter, the Veteran 
provided an updated address where he can be reached.  The 
Board finds that, in order to adequately fulfill the duty to 
assist, the letters which were sent to the Veteran and 
returned should be resent to the most recently provided 
address, and the Veteran should be afforded the opportunity 
to undergo an examination.  

Additionally, during the pendency of this appeal, the Court 
issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an effective date or a disability rating, if 
service connection is granted on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran a 
notice, which explains the information or 
evidence needed to establish an effective 
date and a disability rating, as outlined 
by the Court in Dingess, supra.  In 
addition, the AOJ should resend the 
Veteran any of the notice letters which 
were returned as undeliverable.  All 
notice letters should be sent to the 
address provided be the Veteran in his 
August 2009 letter.  The claims file must 
include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  The AOJ should make arrangements for 
the Veteran to be afforded a neurological 
examination, by an appropriate 
specialist, to determine whether the 
Veteran's peripheral neuropathy is a 
result of any incident in service or 
began to manifest during service.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand and any additional treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The neurological examiner should offer an 
opinion as to (1) the correct diagnosis 
of the Veteran's neurological disorder, 
to include peripheral neuropathy, (2) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's neurological disorder is a 
result of any incident in service or 
began to manifest during service or is 
etiologically related to the Veteran's 
active duty service in any way, and (3) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's neurological disorder is a 
result of exposure to herbicides, in 
particular Agent Orange, while in 
service.  If the etiologies of the 
diagnosed disorders are attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2008).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




